Citation Nr: 1104606	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1974.  He died in April 1982.  The appellant seeks entitlement to 
VA death benefits as his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision by the RO in Manila, the 
Republic of the Philippines.  A Board hearing was requested and 
scheduled, but the appellant failed to report for such hearing.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to VA death 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action, 
including consideration of 38 C.F.R. § 3.309(e) (as 
amended August 31, 2010).  


FINDINGS OF FACT

1.  The Veteran was divorced from his first wife, B., in August 
1972.

2.  The appellant and the Veteran were married in May 1973.

3.  The Veteran died in April 1982.

4.  The appellant and the Veteran lived together continuously 
from the time of their marriage until the Veteran's death, and 
she has not remarried.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits have 
been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1(j), 3.50 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided 
the appellant pre-adjudication notice by letters dated in March 
and May 2008.

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist.  To the extent that 
there may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue given 
the fully favorable nature of the Board's decision.


Recognition as the Surviving Spouse

The appellant has applied for VA death benefits, asserting that 
she is the Veteran's surviving spouse.  She maintains that she 
and the Veteran were married at the time of his death, had a 
child together, and lived together continuously from the time of 
their marriage until the Veteran's death.

VA law provides for dependency and indemnity compensation (DIC) 
to a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and indemnity 
compensation may be paid to a surviving spouse of a veteran who 
died on or after January 1, 1957, and who was married to the 
veteran (1) before the expiration of 15 years after the 
termination of the period of service in which the injury of 
disease causing death was incurred or aggravated, (2) for one 
year or more prior to the veteran's death, (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54.

A surviving spouse is defined as a person (a) of the opposite 
sex; (b) who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse; and 
(d) who has not remarried (or engaged in conduct not applicable 
here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a).

A review of the claims file reflects that before the appellant 
married the Veteran, he was previously married to B.  In the July 
2008 decision currently on appeal, the RO has determined that the 
appellant is not entitled to recognition as the surviving spouse 
of the Veteran because the appellant has never submitted a copy 
of the Veteran's divorce decree from B., and it is thus unclear 
as to whether the appellant's subsequent marriage to the Veteran 
was valid.

In the appellant's original DIC claim, dated in May 1982, she 
reported that the Veteran had been married twice, first to B., 
from whom he was divorced in 1972, and second to the appellant in 
May 1973.  She stated that he died in April 1982, and that she 
had not remarried.  A marriage certificate is on file, confirming 
that the appellant and the Veteran were married on May [redacted], 1973.  
A Death Certificate issued by the State of Iowa shows the 
appellant as surviving spouse.  

The record contains a copy of a birth certificate, reflecting 
that the appellant and the Veteran had a daughter, L., in 
February 1974.  

The claims file also contains a June 1982 DIC claim from B., the 
Veteran's first wife, on behalf of her minor child with the 
Veteran.  B. stated that she married the Veteran in November 
1958, and divorced him on August [redacted], 1972 in California.  She 
stated that the Veteran remarried in 1973.  She did not claim to 
be the Veteran's surviving spouse.  In the section of the form 
pertaining to the Veteran's children, she listed four children, 
including L., born in 1974, and stated that L. lived with the 
Veteran and his "new wife."  B. signed her claim under the 
following statement:  "I CERTIFY THAT the foregoing statements 
are true and correct to the best of my knowledge and belief."

In May 1988, the appellant submitted a photocopy of court records 
from the state of California dated in August 1977, reflecting 
modifications in the divorce decree between the Veteran and B.

In her March 2008 DIC claim, the appellant stated that she had 
not remarried since the Veteran's death.  During the course of 
this appeal, she has submitted a duplicate copy of the first page 
of the August 1977 California court record that was already on 
file.  In a statement received in April 2008, she referred to 
this document as a divorce decree.  By a statement dated in May 
2008, she requested a copy of the previously submitted document 
to enable her to obtain a copy of the final divorce decree.  The 
RO sent her the copy of the 1977 record in May 2008.

Despite repeated requests from the RO, the appellant has never 
submitted a copy of the Veteran's divorce decree from B.

Based upon a review of the evidence of record, although a divorce 
decree is not on file, the Board finds that the Veteran was 
divorced from B. in 1972, prior to his marriage to the appellant.  
The Board finds that the June 1982 claim by B., the Veteran's 
first wife, to be particularly probative on the issue of whether 
she and the Veteran were divorced in 1972.  B.'s statements 
confirm those of the appellant.  Moreover, the 1977 court records 
from the state of California reflect modification of an existing 
divorce decree between B. and the Veteran.

In sum, the Board finds that the Veteran and the appellant were 
legally married at the time of his death.  The Board also finds 
that the evidence reflects, and the appellant confirms, that she 
lived continuously with the Veteran from the date of their 
marriage until his death.  

Thus, the appellant meets the legal requirements of 38 C.F.R. § 
3.50(b) for recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits for the reasons cited 
above.  However, the issue of entitlement to VA death benefits is 
not in appellate status, and must be adjudicated by the RO in the 
first instance.  As noted in the Introduction, above, that issue 
is referred to the RO for appropriate action.

When there is an approximate balance of positive and negative 
evidence about a claim, as in this case, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the Board finds that the appellant 
is entitled to the status of a surviving spouse for purposes of 
receiving VA death benefits.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse is 
granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


